Citation Nr: 1312559	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to January 1968, including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010 and January 2011, the Board remanded this matter for additional evidentiary development.  The requested development has been completed as requested and the Veteran's claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in September 2011.  

It is noted that the Veterans Appeals Control and Locator System indicates that the Veteran has filed and the RO has acknowledged receipt of a notice of disagreement with respect to a March 2009 rating decision which denied reopening of previously denied claims for service connection for hearing loss and tinnitus.  The Veteran's Virtual VA record indicates that the RO informed the Veteran that it would attempt to resolve his disagreement through the post-decision review process which could result in the development of additional evidence and if the benefits could not be granted as a result of this review a statement of the case would be issued.  This differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged a notice of disagreement.  As the RO acknowledged receipt of a notice of disagreement in this case and currently has jurisdiction over those claims, Manlincon v. West is not applicable in this case.
 
In January 2011, the Board granted service connection for coronary artery disease, which the RO implemented in an April 2011 rating decision.  The record does not indicate that the Veteran filed a notice of disagreement and substantive appeal against the assigned disability evaluations or the assigned effective date.  As such, these matters are not before the Board on appeal.   

The accredited representative raised the issue of service connection for peripheral vascular disease, to include as secondary to the Veteran's service-connected coronary artery disease.  See the informal hearing presentation dated in February 2013.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over it.  The issue of service connection for peripheral vascular disease is therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the lower extremities has caused mild sensory impairment in both legs.    


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation (in excess of 10 percent), for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2012).

2.  The criteria for a higher initial evaluation (in excess of 10 percent), for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this matter, the Veteran is challenging the initial evaluations assigned following the grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claims have been substantiated, additional notice is not required.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current increased rating claims.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As discussed above, the Veteran's claims were previously before the Board in June 2010 and January 2011.  The claims were remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination in connection with his increased rating claims for peripheral neuropathy of the lower extremities.  The requested development has been completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Higher Initial Rating Claims

The Veteran contends that his service-connected peripheral neuropathy of the left and right lower extremities is worse than initially rated.  The RO originally awarded service connection for peripheral neuropathy of the left and right lower extremities in the June 2006 rating decision currently on appeal.  The RO awarded separate 10 percent evaluations for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520, effective November 10, 2005.  

The Veteran's particular disability is not listed in the rating schedule.  However, 38 C.F.R. § 4.27 provides that unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99."  See also, 38 C.F.R. § 4.20 (outlining principles related to analogous ratings).  The RO determined that the most closely analogous Diagnostic Code was 8520, paralysis of the sciatic nerve.  

The introductory note to "Diseases of the Peripheral Nerves" defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or, at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Moreover, the rating schedule provides that neuralgias characterized by dull and intermittent pain of a typical distribution so as to identify the nerve, are to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve, while a 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve, while a 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation, the highest schedular evaluation available, is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2012).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected bilateral lower extremity peripheral neuropathy during the claim period such that staged ratings are for application in this case.  However, the Board finds that the preponderance of the evidence supports separate initial 20 percent evaluations, but not higher, for peripheral neuropathy of the left and right lower extremities.

In this matter, a review of the Veteran's service treatment records (STRs) indicates the Veteran had no diagnosis of or treatment for peripheral neuropathy of the lower extremities during service.  There is also no evidence of this condition within one year after discharge from service.  

The Veteran presented to A. Chhabra, M.D. in June 2002 with subjective complaints of leg cramps when walking and his feet falling asleep.  The Veteran's past medical history was significant for peripheral vascular disease, status-post percutaneous transluminal angioplasty (PTA) of the bilateral superficial femoral arteries and the right profunda artery, among other conditions.  The Veteran reported increasing lower extremity edema while walking over the past several months.  He also reported subjective complaints of bilateral leg cramps, numbness and tingling in the feet, and shortness of breath.  A physical examination revealed the Veteran to be cooperative and in no acute distress.  The extremities showed +2/3 pitting edema.  "DT/PT pulses" were +2 bilaterally, while femoral pulses were +3 without bruits and radial pulses were +3 bilaterally.  No cyanosis or clubbing was found.  The impression was bilateral lower extremity claudication; lower extremity edema, possibly secondary to vascular insufficiency; and peripheral vascular disease, status-post PTA of the bilateral superficial femoral arteries and the right profunda artery, among other conditions.

VA administered a Compensation and Pension (C&P) examination in connection with the current claim in June 2006.  The Veteran's past medical history was significant for peripheral vascular disease since May 2000 and type II diabetes since September 2002, among other conditions.  He reported subjective complaints in the past year of a constant burning sensation in the feet.  The Veteran received no treatment for his peripheral neuropathy and specifically denied any functional loss from this condition.  He also denied any interference with his ability to perform activities of daily living.

Cranial nerves were intact and deep tendon reflexes were +2 and equal bilaterally.  The Veteran had decreased sensation to the plantar surface of both feet as well as decreased vibratory sense in the toes of both feet.  The Veteran had normal position sense in the toes and there was no additional limitation as a result of pain, fatigue, weakness, or lack of endurance following repetitive movement.  A neurological evaluation was otherwise unremarkable.  The impression was peripheral neuropathy of the lower extremities.  The examiner stated that this condition was "at least as likely as not" secondary to type II diabetes mellitus.    

In July 2006, the Veteran submitted his notice of disagreement in which he indicated that he developed burning sensations in his feet.  According to the Veteran, these symptoms were "certainly more than over a year old . . ."  He also described the bottom of his feet as "super sensitive."

The Veteran was subsequently prescribed Neurontin in May 2008.  See VA May 2008 treatment note.  A physical examination performed at that time showed the Veteran to be in no acute distress.  The Veteran had trace edema in the extremities bilaterally as well as slight clubbing.  No evidence of cyanosis was found.  The impression was peripheral neuropathy.  The Veteran was also advised of the risks and benefits of using Neurontin.

The Veteran was afforded a VA C&P peripheral nerves examination in August 2010.  The examiner reviewed the Veteran's claims file.  The Veteran's past medical history was significant for peripheral arterial disease and peripheral neuropathy, among other conditions.  The Veteran reported subjective complaints of daily burning in his feet since 2005, cramping in the legs following mild to moderate exertion, and pain.  The Veteran reported some improvement in his leg cramps since the August 2009 stenting procedure.  It was noted that the Veteran worked as a surveyor, but by his own account, his symptoms affected his ability to perform his job.  According to the Veteran, his employer made accommodations over the past two years for the "fact that he cannot walk in the field."  The Veteran stated that he was unable to distinguish which symptoms were related to his claudication and which symptoms were related to his peripheral neuropathy.  The Veteran rated his pain as a three (at rest) on a scale of one to ten (with ten being the most severe).  The pain escalated to a six on a scale of one to ten with exertion and on the activity performed.  The Veteran denied interference with activities of daily living.  

A physical examination revealed that the Veteran was able to get up from a seated position to a standing position and carry a large envelope with a small packet of medical records.  The Veteran used no assistive devices.  The Veteran held onto a railing when climbing on the scale, but was able to transition from a seated position to the examination table without any assistance.  The right lower extremity was intact without any breakdown, ulceration, erythema, or tenderness.  No lower extremity edema or rashes were noted.  The right lower extremity was warm with 1-2+ palpable femoral, popliteal, dorsalis pedis, and posterior tibial pulses.  The toenails and plantar surfaces of the feet were intact.  No skin breakdown between the toes was found, but the examiner noted some calluses over the first, fourth, and fifth metatarsal heads.  Sensation as well as position sense in the right lower extremity was intact.  No muscle atrophy or wasting was noted in the musculature of the foot, leg, or thigh.  

The left lower extremity was intact without any breakdown, ulceration, rashes, or ecchymosis.  The left lower extremity was warm with 1-2+ palpable femoral, popliteal, dorsalis pedis, and posterior tibial pulses.  No muscle atrophy or wasting was noted in the musculature of the foot, leg, or thigh.  The Veteran responded inappropriately at times to pinprick sensation in the left foot plantar surface region.  According to the examiner, responses became more consistent and appropriate when moving above the mid-shin and proximally.  A nerve conduction study showed evidence of mixed peripheral polyneuropathy of both lower extremities.  

The examiner stated that the results of the nerve conduction study were "most likely" due to his service-connected diabetes because, in the examiner's opinion, the Veteran had diabetes for four years with "fairly good" glycemic control.  The examiner noted that the Veteran's "hemoglobin A1C's have been less than 7% which is at target."  Based on this evidence of good glycemic control, the examiner stated that it would not be unexpected that the Veteran's peripheral polyneuropathy would only be "mild ."  The examiner also noted that the Veteran experienced an escalation in his pain, cramping, and numbness, but she attributed these symptoms to the peripheral arterial disease as the Veteran's symptoms improved following stenting in August 2009.  The impression was Agent Orange exposure, type II diabetes mellitus (onset 2002);  mild mixed peripheral polyneuropathy (since 2005 secondary to diabetes mellitus); and peripheral arterial disease of the bilateral lower extremities, non-critical disease in the right lower extremity and superficial femoral artery arteriosclerosis in the left lower extremity (onset 2000).  See also, September 2010 neurological consultation report (including nerve conduction study results).   

VA treatment records dated in December 2010 indicate that the Veteran underwent diabetic examination of his feet.  The records indicated decreased sensation below the ankles, but also indicated no swelling, tenderness, or edema in the lower extremities.  The records also indicated intact skin, clean and trimmed nails, intact gross motor and sensory function, and an unremarkable gait.  

Pursuant to the Board's January 2011 remand, the Veteran underwent another VA C&P examination in July 2011.  The report of record reflects an examination of the Veteran's arteries, veins, and peripheral nerves.  The examiner indicated a review of the claims file, to include VA and private medical evidence, and an examination of the Veteran.  The report indicated that the Veteran still worked full time as a land surveyor, but that his duties were limited due in part to his leg disorders.  The examiner noted the Veteran's complaints of numbness, burning, and tingling in his feet, and pain in his calves.  He notices the symptoms whether walking or sitting.  

The examiner discussed the September 2010 EMG nerve conduction study of record which noted diffuse slowing of the motor and sensory conduction velocities of all nerves tested of both lower extremities including peroneal, tibial, and sural nerves.  The examiner stated that the compound muscle amplitude potential and sensory amplitudes were low.  The examiner indicated that the "F-wave latencies of the peroneal and tibial nerves" were tardy and symmetrical.  The examiner noted "mixed peripheral neuropathy of the lower extremities."  The Veteran indicated that he treated his symptoms with gabapentin, but that the medication was not effective.  He described his lower extremity pain as constant, and of a severity of 3-4 on a scale of 0 to 10.  Regarding claudication, the Veteran stated that his symptoms "never really went away."    
    
On assessment of the lower extremities, the examiner noted no clubbing, cyanosis, peripheral edema, breakdown, or ulcerations on the buttocks, feet, or legs.  The examiner found cranial nerves II through XII grossly intact, and found 5+/5+ muscle strength in the lower extremities.  The examiner found sensation to pinprick and vibration mildly diminished on the dorsum and in the plantar surfaces of the feet.  But the examiner found the Veteran's sensation to be otherwise intact.  The examiner noted dorsalis pedis and posterior tibial pulses to be 1+, and popliteal and all other pulses upward to be 2+ throughout.  Further, the examiner noted good capillary refill throughout.  

The examiner also noted a nerve conduction study in June 2011 that yielded an impression of generalized acquired sensory motor polyneuropathy, which was axonal and demyelinating.  The study found the F-wave latencies mildly prolonged, and the sural sensory nerve action potentials absent.  

In concluding the report, the July 2011 VA examiner noted the Veteran's mixed peripheral neuropathy of the lower extremities, and characterized the disorder as mild neuralgia.  The examiner stated that the disorder was manifested by incomplete paralysis of the peroneal, tibial, and sural nerves.  The examiner noted "no impairment of function" resulting from the incomplete paralysis, and found the Veteran capable of performing gross and fine motor skills.  The examiner noted no loss of reflexes, no muscle atrophy, and no muscle wasting.      

Given the evidence of record, the Board finds that the preponderance of the evidence indicates that initial ratings in excess of 10 percent are unwarranted under Diagnostic Code 8520 for peripheral neuropathy in the lower extremities.  During the appeal period, the evidence has consistently indicated that the Veteran's predominant disability picture more nearly approximates the criteria for mild incomplete paralysis of the sciatic nerve.  In support of this conclusion, the Board notes that the evidence of record dated prior to July 2011 - which the July 2011 VA examiner indicated a review of - predominantly describes the Veteran's peripheral neuropathy as mild and merely sensory.  See VA and private treatment records and examination reports dated June 2006, February 2008, May 2008, August 2009, August 2010, December 2010, and July 2011.   

In finding the appropriate evaluation for peripheral neuropathy under DC 8520, the Board notes that the Veteran has nonservice-connected vascular/arterial disorders which affect the lower extremities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability).  As indicated by the noted medical evidence - which has shown diagnoses of stenosis of the bilateral superficial femoral arteries and right profunda, peripheral vascular sclerosis, peripheral athrosclerosis, peripheral arterial disease, peripheral vascular disease - the Veteran's vascular problems affect his lower extremities.  However, the Board has not evaluated the vascular problems under DC 8520 as the evidence clearly indicates that that disorder is a separate one from the neurological disorder on appeal.  As such, the Veteran's vascular disabilities have not been considered in this decision.  

In deciding to forgo consideration of the Veteran's vascular disabilities under Mittleider, the Board again notes the evidence delineating between peripheral neuropathy and vascular disorders since the early 2000s.  Private treatment records between 2002 and 2009 primarily focus on the Veteran's vascular and arterial disorders.  This evidences notes significant impairment in the lower extremities from these disorders, and attributes the Veteran's complaints of lower extremity difficulty not to peripheral neuropathy, but to stenosis, claudication, and vascular insufficiency due to peripheral vascular disease.  

As with the private evidence, the VA medical evidence also distinguishes the vascular and neuropathic disorders.  The June 2006 VA report notes peripheral neuropathy, but also notes the Veteran's statements that the neuropathy did not cause any functional loss or interference with his ability to perform activities of daily living.  On examination, the examiner noted no evidence of significant impairment from neuropathy, but did note the Veteran's history of significant impairment due to vascular disease.  The August 2010 VA examiner, after noting the Veteran's significant vascular problems, noted mild peripheral neuropathy evidenced by the absence of adverse symptoms in the Veteran's skin, toenails, and muscles.  The examiner expressly indicated that, based on clinical findings, the peripheral polyneuropathy should only be "mild."  Further, the examiner expressly attributed the Veteran's complaints of an escalation of lower extremity pain, cramping, and numbness in mid 2008 to peripheral arterial disease.  And the July 2011 VA examiner characterized the Veteran's neuropathy as "mild neuralgia" based on clinical findings.

The Board has reviewed the Veteran's lay statements in which he asserts that his peripheral neuropathy has increased in severity.  Specifically, the Veteran indicated that his symptoms included increased pain, constant burning in the feet, and difficulty walking.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report the symptoms identified above.  The Board also finds his reports of adverse symptoms in his lower extremities to be credible.  However, the Board finds that the Veteran is not a competent witness with regard to identifying which of his disabilities - vascular or neuropathic - causes his adverse symptoms.  Vascular and neuropathy disorders are internal disease processes beyond the Veteran's capacity of observation.  On this issue, the Board finds the medical evidence, which attributes the escalation of adverse symptoms to vascular disease, of more probative value.  

The Board has considered the applicability of other diagnostic codes contained in 38 C.F.R. § 4.124a, but finds that the bulk of these code provisions are not applicable.  The Board notes that Diagnostic Codes 8521 (external popliteal nerve/common peroneal nerve), Diagnostic Code 8522 (musculocutaneous nerve/superficial peroneal nerve), and Diagnostic Code 8526 (anterior crural nerve/femoral nerve) are potentially applicable in this case, but these disabilities are evaluated using the same criteria outlined in Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve described in detail above.  Although the criteria for complete paralysis under these diagnostic code provisions differs slightly from the criteria contained in Diagnostic Code 8520, complete paralysis of the sciatic nerve, common peroneal nerve, superficial peroneal nerve, and femoral nerve is not shown by the evidence of record in this case.   
                 
In the Board's opinion, the Veteran's currently assigned separate 10 percent ratings for peripheral neuropathy of the left and right lower extremities contemplates both the objective findings as well as the Veteran's subjective complaints of pain, constant burning in the feet, and difficulty walking.  Moreover, even taking into consideration the Veteran's subjective complaints related to his bilateral peripheral neuropathy, the Veteran's symptoms do not more nearly approximate the criteria for the next higher rating, particularly where, as here, the most probative evidence of record does not demonstrate moderate, moderately severe, or severe (with marked muscle atrophy) incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  The medical evidence is highly probative as the examiners conducted neurological evaluations to ascertain the severity of the peripheral neuropathy and provided complete information in that regard such that the Board can render an informed determination.  The evidence does not show that there are any distinct periods of time during which the criteria for a higher rating were met.  In this regard, the escalation of symptoms in 2008 was attributed by a medical professional to the nonservice-connected disability.  The Veteran's lay assertions that he had an escalation of symptoms, while credible, competent and probative, are outweighed by the medical professional's opinion that the escalation in symptoms was due to the nonservice-connected disorder as the examiner considered the history and provided a rationale for her conclusion.  

The Veteran's disability is manifested by complaints of burning, numbness, tingling, and sensitivity.  On examination in 2006, there was decreased sensation to the plantar surfaces and decreased vibratory sense in the toes.  In 2010, vibratory and position sensation was intact in the right lower extremity with no muscle wasting and while some responses with respect to the left lower extremity were inconsistent, the examiner assessed the disability as mild and provided rationale therefore.  On examination in 2011, sensation was mildly diminished to pinprick and vibration on the dorsum and in the plantar surfaces of his feet but otherwise intact.  The deep tendon reflexes were consistently normal as was motor strength.  As the Veteran reports sensory disturbances and the only abnormal findings are decreased sensation in the feet, which was probatively assessed as mild by the examiners, the preponderance of the evidence is against finding that a rating in excess of 10 percent is warranted.  

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities is unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case since the signs and symptoms of the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities are addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of separate 10 percent schedular disability ratings for each lower extremity shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2012) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  The Veteran's subjective complaints of sensory disturbances and the abnormal objective findings of sensory loss are fully contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran still works full time as a surveyor and has not alleged that he was unemployable during the course of the appeal due to the service-connected bilateral peripheral neuropathy of the lower extremities.  Moreover, there is no evidence of unemployability; therefore, TDIU is not raised by the record.

In summary, the Board finds that ratings in excess of the initial 10 percent evaluations are unwarranted during the appeal period for the Veteran's service-connected peripheral neuropathy of the left and right lower extremities.  The Board has considered the applicability of the benefit-of-the-doubt doctrine in reaching these conclusions but has determined that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

An initial evaluation in excess of 10 percent, for peripheral neuropathy, left lower extremity, is denied.  

An initial evaluation in excess of 10 percent, for peripheral neuropathy, right lower extremity, is denied.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


